Citation Nr: 1113174	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-50 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of a disability evaluation for chondromalacia of the right knee, from 30 percent to 10 percent, effective September 1, 2009, was proper.

2.  Whether the reduction of a disability evaluation for chondromalacia of the left knee, from 30 percent to 10 percent, effective September 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, and from June 1986 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran in his October 2010 videoconference hearing stated that he believed that his disability was worse than was reflected at his March 2009 VA examination.  This statement is a new claim of entitlement to an increased rating.  This new claim, however, has yet to be adjudicated by the RO.  Accordingly the Board refers this claim to the RO for immediate consideration.


FINDINGS OF FACT

1.  Effective September 1, 2009, the Veteran's right knee chondromalacia was manifested by full extension to zero degrees, and flexion to 120 degrees.  There was no additional loss of motion with repetitive motion.

2.  Effective September 1, 2009, the Veteran's left knee chondromalacia was manifested by full extension to zero degrees, and flexion to 100 degrees.  There was no additional loss of motion with repetitive motion.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the Veteran's chondromalacia of the right knee was proper, and the requirements for restoration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.20, 4.71a, Diagnostic Codes 5260, 5261 (2010).

2.  The reduction of the rating for the Veteran's chondromalacia of the left knee was proper, and the requirements for restoration have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the rating reductions for the Veteran's knee disabilities, the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to Veteran in adequate detail in a March 2009 letter prior to the rating reduction in September 2009.  The appellant was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Legal Criteria and Analysis

Initially, the Board notes that the record does not indicate, and the Veteran does not contend, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (2010).  Therefore, the Board will focus on the propriety of the reduction.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board notes, however, that the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the ratings at issue were in effect from March 7, 2007 through September 1, 2009, a period of less than five years.  

As regards disability ratings in effect for less than five years, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-282. 

Historically, service connection was established for bilateral knee disorders, and a 10 percent disability evaluation was assigned for each knee.  An August 2007 rating decision established a 30 percent evaluation based on a May 2007 VA examination.

Concerning the reduction of the bilateral knee chondromalacia from 30 percent to 10 percent, the RO provided a VA examination in March 2009 to assess the level of the Veteran's knee disabilities.  Following that examination the appellant was informed in March 2009 correspondence, and in an attached March 2009 rating decision, that VA was proposing to reduce each of the evaluations for his right and left knee disorders from 30 percent to 10 percent.  The March 2009 letter advised the Veteran of his rights in regards to the reductions including the right to request a hearing and his right to submit additional evidence.  The Veteran subsequently received a rating decision in June 2009 implementing the reductions from 30 percent to 10 percent for each knee, effective September 1, 2009.  

The Veteran testified at a video conference hearing before the Board in October 2010, where he requested a reconsideration of the rating reduction and submitted additional evidence showing osteoarthritis of the left knee.

The Veteran's bilateral knee chondromalacia is evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  

The rating criteria for limitation of leg motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 provides that a rating of 10 percent may be assigned when flexion is limited to 45 degrees and when extension is limited to 10 degrees.  A 20 rating of 20 percent may be assigned when flexion is limited to 30 degrees, and when extension is limited to 15 degrees.  A rating of 30 percent may be assigned when flexion is limited to 15 degrees and when extension is limited to 20 degrees.  

The standard knee range of motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71a, Plate II.

The Veteran's 30 percent rating was based on a May 2007 VA examination.  At that time the Veteran reported constant severe pain , locking, instability, and intermittent swelling.  More importantly, on examination extension was to zero degrees midline with pain, and flexion was only to 10 degrees with pain.  The range of motion was not additionally limited by repetitive use.  There was palpable tenderness bilaterally with severe grade three crepitus.  The  diagnosis was severe, bilateral chondromalacia of the knees.  

The Veteran was afforded a current VA examination in March 2009.  He reported the history of his knee injuries, and stated that he experienced daily bilateral knee pain.  He stated that his knees were unstable, that he had fallen, and that the knees were subject to periodic swelling.  It was observed that the Veteran used a cane and wore braces on each knee.  Upon examination the knees showed a moderate degree of bony swelling bilaterally and complaints of pain were elicited on patellar compression.  The right knee showed extension to zero degrees and flexion to 120 degrees, accompanied by marked end of range pain.  The left knee showed full extension to zero degrees and flexion to 100 degrees with a somewhat lesser degree of end of range pain.  Range of motion measurements were not additionally limited following repetitive use.  The Veteran walked with a mild degree of limping bilaterally.  Both knees were stable to Lachman's and drawer's tests.  MRI reports showed degenerative changes of the right medial meniscus along with a small effusion and degenerative changes at the patellofemoral joint.  The left knee showed similar degenerative changes especially at the patellofemoral joint, accompanied by a small effusion.  The diagnosis was bilateral degenerative joint disease.  

The Veteran submitted VA treatment records which show complaints of knee pain and medication prescribed for treatment of the knees.

At the Veteran's October 2010 Board videoconference hearing, he testified that the March 2009 VA examination showed ranges of motion that were greater than his usual range.  He further stated that the examination was painful and difficult to do because it required moving in a way that he did not usually move.  The Veteran did not, however, offer any clinical evidence showing range of motion studies that contradicted the March 2009 findings by a trained examiner. 

After considering the pertinent medical history, the Board finds that the June 2009 rating action reducing the evaluations for the Veteran's knees meets the regulatory standards of 38 C.F.R. § 3.344 and was proper.  The evidence shows that an improvement occurred.

In applying the rating criteria, flexion of the knees was limited to 10 degrees on the VA examination in May 2007.  Significantly, in March 2009, he showed flexion to 120 degrees and 100 degrees in the right and left knees respectively.  Each knee also showed full extension, and there was no objective evidence of subluxation or lateral instability that would warrant a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Repetitive motion studies did not reveal any additional loss of motion.  Thus, even when taking into consideration his complaints of pain, the Veteran's limitation of flexion and extension is properly compensated with the 10 percent rating assigned to each knee.  Thus, the evidence supports the decision to reduce the 30 percent ratings to 10 percent ratings for bilateral chondromalacia of the knees.  

The appeal is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to restoration of a 30 percent rating for chondromalacia of the right knee, from September 1, 2009, is denied.

Entitlement to restoration of a 30 percent rating for chondromalacia of the left knee, from September 1, 2009, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


